DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-16 in the reply filed on 12/7/2020 is acknowledged.
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.

	Claims 10-16 are currently under examination.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the specification is not descriptive of the actual invention and also does not appear on its own page without additional text.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended Claim 10, Applicant claims, “a synergistic combination of neem seed oil and oil extract of Hypericum perforatum” and in the amended 16, Applicant claims “the synergistic amount of the neem seed oil and the oil extract of Hypericum perforatum includes at least about 10 weight percent of each of the neem seed oil and the oil extract of Hypericum perforatum”.  All of these amendments are considered to be new matter.  Insertion of the above mentioned claim limitations have no support in the as-filed specification.  The insertion of the limitations are new concepts because they neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the new limitation which would show possession of the concept for “a synergistic combination of neem seed oil and oil extract of Hypericum perforatum”.  The originally filed specification provides the following: “As Hypericum perforatum.  The descriptions of the tests are found on pages 9-18. It should be noted that these do not provide data but rather a description of visual effects (as also shown in Figures 1-6 and Figures 9-11, filed on 1/31/2007).  The original Example that shows data is found on page 18 starting at line 21 entitled, “In Vitro Test for Repellent and Biocidal Effects” and bridges page 19 until line 15 (The data is provided in Figures 7 and 8 filed on 1/31/2007).  It should be noted that the only data provided that shows a synergistic effect is a 50/50 mixture of neem seed oil and oil extract of Hypericum perforatum and is only demonstrating an insect repellant effect and not wound healing itself or an antimicrobial effect.  With regards to the percentages, in the originally filed claims, Applicant claims a “composition according to claim 1 characterized in that neem oil is in a percentage between 10% and 50%” (original claim 2) and a “composition according to claim 1 characterized in that oil extract of Hypericum perforatum is in a percentage between 10% and 50%” (original claim 3) and the originally filed specification states: “The present invention provides a composition comprising neem oil and oil extract of St John's wort (Hypericum perforatum) at variable percentages, between 10 and 50%, according to the necessity of obtaining different prevalent effects belonging to the different single components” (See page 4, lines 5-10).  The original claims and the originally filed specification do not state that these ingredients are in relation to each or that the ingredients can be present in the composition in these amounts at the same time. With regards to "commercially available seed oils", the originally filed specification does not have a description of nor provide implicit or explicit support for the phrase “commercially available seed oils”.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the 
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, is rendered vague and indefinite by the phrase “a synergistic combination” because it is unclear as to what amount (e.g., amount range, proportion, and/or ratio) of each claimed ingredient actually define a synergistic amount with respect to the other ingredients so as to provide a combined synergistically effective amount of the overall composition.  Accordingly, the metes and bounds of this phrase (e.g., the synergistically effective amounts of each ingredient with respect to the others) are not clearly nor adequately delineated with respect to the synergistic amounts of the individual components.  Please note that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself.

Claim Rejections - 35 USC § 103
Claims 10, 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs et al. (Reference 1 under “Non-Patent Literature Documents” on Applicant’s IDS dated 4/2/2019), in view of Sathyanaryana (Reference 3 under “Non-Patent Literature Documents” on Applicant’s IDS dated 4/2/2019) as evidenced by Ghandi et al. (Reference 4 under “Non-Patent Literature Documents” on Applicant’s IDS dated 4/2/2019).

Sathyanaryana teaches that neem oil (please note that neem oil is produced from neem seeds-See Ref W) is effective for healing wounds and can be formulated into an ointment.
It would have been obvious to modify the composition taught by Hobbs by combining an oilextract of macerated Hypericum flower tops with neem oil because at the time the invention was made, it was known that an oil extract of macerated Hypericum flower tops and neem seed oil were both usefulingredients that could be applied topically and could be used for treating wounds as clearly taught by theabove references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which isuseful for the same purpose. The idea for combining them flows logically from their having been usedindividually in the prior art. Based on the disclosure by these references that an oil extract of maceratedHypericum flower tops and neem oil were useful ingredients that could be applied topically and could beused for treating wounds, the artisan would have been motivated to combine the claimed ingredients intoa single composition. No patentable invention resides in combining old ingredients of known propertieswhere the results obtained thereby are no more than the additive effect of the ingredients. See MPEPsection 2144.06, In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980), Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that combining an oil extract ofmacerated Hypericum flower tops and neem oil would provide an even more effective composition thatcould be applied topically for treating wounds. This reasonable expectation of success would motivate the artisan to combine an oil extract of macerated Hypericum flower tops and neem oil for treating wounds in a topical composition based upon the beneficial teachings of the above references.
Moreover, it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been 
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Claims 10 and 13-16 are rejected are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs et al. (Reference 1 under “Non-Patent Literature Documents” on Applicant’s IDS dated 4/2/2019), in view of Sathyanaryana (Reference 3 under “Non-Patent Literature Documents” on Applicant’s IDS dated 4/2/2019) as evidenced by Ghandi et al. (Reference 4 under “Non-Patent Literature Documents” on Applicant’s IDS dated 4/2/2019), and further in view of Bindra et al. (6,126,950, Reference 1 under “U.S. Patents” on Applicant’s IDS dated 4/2/2019), Llopart (US 4,318,906, Reference 3 under “U.S. Patents” on Applicant’s IDS dated 4/2/2019) and Papaprodromou (US 6,203,796, Reference 3 under “U.S. Patents” on Applicant’s IDS dated 4/2/2019).
The teachings of Hobbs and Sathyanaryana are set forth above and applied as before. Hobbs does not teach basil oil, beeswax, rosemary oil and oregano oil.
Bindra et al. teach a composition comprising a natural wound healing extract, including neemextract, a natural wound healing oil which may be basil oil (see e.g. col 3, lines 25-30), a natural wax such as bees wax and a preservative such as rosemary oil (see e.g. col 3, lines 32-36). Llopart et al. teach that rosemary oil has antiseptic and cicatrisant (wound healing) external action (see e.g. col 2, lines 12-17). Llopart et al. further teach that rosemary oil is used in an external (topical)composition for wound healing (see e.g. claim 1).
Papaprodromou teach a therapeutic composition which comprises oregano oil that is used foralleviating pain and discomfort associated with soft tissue injury as well as several other conditions (see
It would have been obvious to modify the composition taught by Hobbs by combining an oilextract of macerated Hypericum flower tops with neem oil, beeswax, basil oil, rosemary oil and oreganooil because at the time the invention was made, it was known that an oil extract of macerated Hypericum flower tops, neem oil, beeswax, basil oil, rosemary oil and oregano oil were all useful ingredients that could be applied topically and could be used for treating wounds as clearly taught by the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which isuseful for the same purpose. The idea for combining them flows logically from their having been usedindividually in the prior art. Based on the disclosure by these references that an oil extract of maceratedHypericum flower tops, neem oil, beeswax, basil oil, rosemary oil and oregano oil were all usefulingredients that could be applied topically and could be used for treating wounds, the artisan would havebeen motivated to combine the claimed ingredients into a single composition. No patentable inventionresides in combining old ingredients of known properties where the results obtained thereby are no morethan the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter.1992).
Thus, an artisan of ordinary skill would reasonably expect that combining an oil extract ofmacerated Hypericum flower tops, neem oil, beeswax and basil oil would provide an even more effectivecomposition that could be applied topically for treating wounds. This reasonable expectation of successwould motivate the artisan to combine an oil extract of macerated Hypericum flower tops, neem oil,beeswax, basil oil, rosemary oil and oregano oil for treating wounds in a topical composition based uponthe beneficial teachings of the above references.

Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10293011. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10293011. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘011 anticipate the claims claimed in the instant application.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699